     Case 2:20-cv-00577-KJM-DMC Document 51 Filed 07/16/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTINA HYDE, et al.,                          No. 2:20-CV-0577-KJM-DMC
12                         Plaintiffs,
13           v.                                        ORDER
14    COUNTY OF SUTTER, et al.,
15                         Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. Good

18   cause appearing therefor, the initial scheduling conference set for August 5, 2020, before the

19   undersigned in Redding, California, at 10:00 a.m., is vacated pending resolution of defendants’

20   motions to dismiss.

21                  IT IS SO ORDERED.

22

23   Dated: July 15, 2020
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
